              Case 1:16-cv-01286-SS Document 28 Filed 01/30/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                                      19J.3O

UNITED STATES OF AMERICA,
          Plaintiff,

V.                                                     Case No.: 1:16-cv-01286

EMMANUEL COLLIOT,
         Defendant,


                       ORDER DISMISSING CASE WITH PREJUDICE

         The Court have considered the joint stipulation of dismissal filed by the parties:

It is therefore Ordered that the above captioned case is hereby dismissed with prejudice with

each party to bear its own costs and fees.




Dated:         1-29--if
                                               THE HONO        1PARKS
                                               UNITED STATES DISTRICT JUDGE




                                                   1
